We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Rivera, J.E, Florio, Eng, Hall and Cohen, JJ., concur.
57 The People of the State of New York, Respondent, v Christian Gonzalez, Appellant. [933 NYS2d 566] — Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 15, 1999 (People v Gonzalez, 259 AD2d 631 [1999]), affirming a judgment of the Supreme Court, Westchester County, rendered May 27, 1997.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Mastro, J.E, Rivera, Skelos and Dillon, JJ., concur.